DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 3, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Tanahashi et al (US Patent 5,398,412), herein referred to as Tanahashi.
	Regarding Claim 1, Tanahashi discloses a hair removal device, comprising a working head (2) attached to a handle (housing 1 and switch handle 84) for moving the working head along a skin surface thereby generating a skin contact pressure, said working head including at least two short hair cutters (10A) and at least one trimmer (30A) adjacent to said at least one of said at least two short hair cutters (fig. 16), wherein at least one of said at least two short hair cutters (10A) has at least one cutting part (21) with a linear movement direction (col. 4, lines 28-32; wherein in col. 8, lines 56-62, Tanahashi states that figs. 13-16 show a second embodiment that is basically another one of said at least two short hair cutters under said skin contact pressure (Tanahashi states on col. 9, lines 56-58, “the center cutter head 30A is allowed to move downwardly independently of the adjacent outer cutter head 10A,” and on col. 9, lines 63-65, “the outer cutter head 10A can be depressed independently of the center cutter head 30A”), said first support frame (31A) having a longitudinal length parallel to said first pivot axis and extending along at least a substantial portion of a longitudinal length of said at least one of said at least one trimmer (fig. 14), said first pivot axis (in annotated fig. 2, the first pivot axis extends perpendicularly into and out of the page) extending substantially parallel to a first plane (annotated fig. 2) separating said at least one trimmer from said at least one and/or said at least another one of said at least two short hair cutters (the first pivot axis extends in a direction parallel with respective planes positioned between the at least one trimmer and the at least one 

    PNG
    media_image1.png
    674
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    924
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) in view of Kadijk et al (US Publication 2001/0039734), herein referred to as Kadijk, as evidenced by Tanahashi (US Patent 5,398,412). 
	Regarding Claim 1, Mukai discloses a hair removal device, comprising a working head attached to a handle for moving the working head along a skin surface thereby generating a skin contact pressure, said working head including at least two hair cutters (1) adjacent to one another (figs. 3 and 4), wherein at least one of said at least two hair cutters (1) has at least one cutting part (inner blade 5) with a linear movement direction 
    PNG
    media_image3.png
    428
    837
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    405
    699
    media_image4.png
    Greyscale
	Mukai fails to disclose said working head including at least two short hair cutters and at least one trimmer adjacent to at least one of said at least two short hair cutters, wherein said at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction, wherein at least one of said at least one trimmer is mounted on the first support frame which is pivotably supported about the first pivot 
	However, Kadijk teaches it is known in the art of electric shavers to provide said working head with at least two cutting heads (shear foil 23 forms the outer cutter of each cutting head) including at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least one trimmer (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to at least one of said at least two short hair cutters (fig. 10), wherein at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction (paragraph 0032, lines 1-3). Kadijk notes that the cutting members may be rotated relative to one another on the working head (paragraph 0032, lines 12-15), wherein doing so “allows the user to select a shaving position which minimizes irritation. Other person having less a sensitive skin and wishing to minimize the shaving time can select another position” (paragraph 0015, lines 5-8). Additionally, in describing another embodiment with “at least one short hair cutter” positioned externally to the working head, as shown in fig. 2, “[a] shaving apparatus with such an orientation of the shaving fields is better suitable for a person who wish[es] to shaving an area adjacent the beard edge” (paragraph 0026, lines 3-5). 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai with the teaching of Kadijk such that outer cutter foil of the at least two hair cutters of Mukai is replaced with outer cutter foils formed with at least two short hair cutters (shaving field 22 with small 
	Regarding Claim 20, the modified hair removal device of Mukai substantially disclosed above said first pivot axis is positioned between said at least one of said at least one trimmer and said at least one of said at least two short hair cutters. The first pivot axis of Mukai is generally located in the middle of the working head, wherein the at least one trimmer is associated with the first support frame and the at least one of said at least two short hair cutters is associated with the second support frame.

Claims 2, 3, 8, 12-15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) and Kadijk (US Publication 2001/0039734), as evidenced by Tanahashi (US Patent 5,398,412), in further view of Sato et al (US Publication 2008/0134515), herein referred to as Sato.
	Regarding Claim 2, the modified hair removal system of Mukai substantially disclosed above includes a second support frame (Mukai, annotated fig. 9), wherein  a relatively flat skin contact contour of the working head (Mukai, fig. 6) and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head (Mukai, fig. 7, wherein the cutting head is depressed under pressure from contact with the skin and the user’s skin wraps around the cutting head, thereby forming a convex skin contact contour).
	The modified hair removal device of Mukai substantially disclosed above fails to disclose said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define a concave skin contact contour of the working head and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head.	However, Mukai teaches it known in the prior art of hair removal devices to pivotally mount the cutting heads (2) on an arm (3) that is pivotally mounted in the 
    PNG
    media_image5.png
    502
    711
    media_image5.png
    Greyscale
	Additionally, Sato teaches it is known in the art of hair removal devices with multiple cutting heads formed with at least one long hair trimmer (fig. 3; element 40) and 

	Regarding Claim 13, the modified hair removal system of Mukai substantially disclosed above includes a first biasing element (flexible bridges 3c of Mukai) for biasing said first and second support frames relative to each other only flexible and a second biasing element (the structure that biasing against movement shown between figs. 6 and 8) for biasing at least one of said first and second support frames relative to the handle (Mukai, col. 4, lines 59-65) and a working head base structure (frame 4) to 
    PNG
    media_image6.png
    601
    711
    media_image6.png
    Greyscale

	Regarding Claim 15, the modified hair removal system of Mukai substantially disclosed above includes said at least the first short hair cutter is biased relative to said first or said second support frame into a projecting position towards the skin surface by a biasing device to allow said at least the first short hair cutters cutter to dive into a more retracted position under said skin contact pressure against a biasing force 
	Regarding Claim 18, the modified hair removal system of Mukai substantially disclosed above includes one of said at least two short hair cutters is configured to contact the skin with a first contact pressure whereas another one of said at least two short hair cutters is configured to contact the skin with a second contact pressure less than the first contact pressure. As set forth by the modifications provided in the rejections for Claims 1 and 2, the multiple cutting heads are positioned at varying distances from their respective pivot axes, and therefore, experience a differing amount of skin contact pressure.	Regarding Claim 21, the modified hair removal system of Mukai substantially disclosed above includes said at least one of said at least two short hair cutters is mounted on a second frame so as to be adjacent to said at least one of said at least one trimmer mounted on the first support frame. In view of the teaching set forth by Kadjik, examiner notes the short hair cutting and trimmer shaving fields of the respective shaver foils can be oriented in any reasonable orientation, including an orientation in which said at least one of said at least two short hair cutters is mounted on a second frame so as to be adjacent to said at least one of said at least one trimmer mounted on the first support frame.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771), Kadijk (US Publication 2001/0039734), as evidenced by Tanahashi (US Patent 5,398,412), and Sato (US Publication 2008/0134515) in further view of Franke et al (US Patent 5,704,126), herein referred to as Franke.
	Regarding Claim 6, the modified hair removal system of Mukai substantially disclosed above fails to disclose said common pivot axis or said pair of separate pivot axes is arranged at substantially the same location along said longitudinal handle axis as the skin contact contour of the working head as defined by top surfaces of said at least one trimmer and said at least two short hair cutters when considering an intermediate, flat configuration thereof.	However, Franke teaches it is known in the art of hair removal devices with movable hair cutting parts to provide a common pivot axis (longitudinal axis Z of bearings pins 47, 48) that is arranged at substantially the same location along said longitudinal handle axis (G) as the skin contact contour of the working head as defined by top surfaces of the hair cutting mechanisms (figs 1, 2 and 7). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai substantially disclosed above with the teaching of Franke such that the common or pair of separate pivot axis is arranged at substantially the same location along said longitudinal handle axis as the skin contact contour of the working head as defined by top surfaces of said at least one trimmer and said at least two short hair cutters when considering an intermediate, flat configuration thereof since it has been held that a mere rearrangement of parts of an invention involves only routine skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771), Kadijk (US Publication 2001/0039734), as evidenced by Tanahashi (US Patent 5,398,412), and Sato (US Publication 2008/0134515) in further view of Provolo et al. (US Publication 2016/0031100), herein referred to as Provolo.
	Regarding Claim 9, the modified hair removal system of Mukai substantially disclosed above includes one of said at least two trimmers is positioned at an outer side of the working head and adjacent to only one of said at least two short hair cutters, and another one of said at least two trimmers is positioned at an inner side of said working head and adjacent to two of said at least two short hair cutters.
	However, Kadijk teaches that both of the outer cutter foils of Kadijk can be rotated by 180º (paragraph 0032, lines 12-14) depending upon the user’s preferred shaver operating characteristics (paragraph 0015, lines 5-8 and paragraph 0026), wherein one having an ordinary skill in the art, such as the user of the hair removal device, could choose to rotate a single one of the cutters such that the at least one  trimmer (long hair shaving field 21) of one the rotated outer cutter foil is positioned adjacent to the at least one short hair cutter (short hair cutter field 22) positioned on the other outer cutter foil to enable various types of shaving depending upon their needs.
	Additionally, Provolo teaches it is old and well known in the art of hair removal devices (200) to provide the working head (300) of said device with “any suitable number of cuter assemblies arranged in any suitable manner that facilitates enabling the shaver 100 to function as described herein” (Provolo, paragraph 0097, lines 6-9) , wherein the plurality of cutters featuring at least one short hair reciprocating cutter (312) and two long hair trimmers (308 and 310), wherein at least one of the trimmers (308) is .
Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (US Patent 5,398,412), herein referred to as Tanahashi-B, in view of the first embodiment of Tanahashi, herein referred to as Tanahashi-A.	Regarding Claim 2, Tanahashi-B discloses the hair removal device of Claim 1 further comprises a second support frame (associated holder 11A with side plates 13A and end plates 12A; annotated fig. 14), wherein said at least one of said at least two short hair cutters is mounted on said first support frame or said second support frame (fig. 16), wherein said at least another one of said at least two short hair cutters (10A) is mounted on said second support frame (fig. 16), wherein said second support frame is pivotably supported relative to said first support frame about a second pivot axis (annotated fig. 14) parallel to said first and second planes wherein said first pivot axis and said second pivot axis form a pair of separate pivot axes (annotated fig. 14), and wherein said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define .
	Regarding Claim 3, the modified hair removal device of Tanahashi-B substantially disclosed above includes said pair of separate pivot axes (Tanahashi, annotated fig. 14) is arranged in a center portion of the working head with respect to a width of the working head in a direction (i) perpendicular to said first axis and (ii) in a plane perpendicular to said longitudinal handle axis. Examine notes that all of the pivot axes of the respective support frames are located on the interior of the working head, wherein the examiner is interpreting the interior of the working head to correspond to “a center portion of the working head.”
	Regarding Claim 6, the modified hair removal device of Tanahashi-B substantially disclosed above includes said pair of separate pivot axes is arranged at substantially the same location along said longitudinal handle axis as the skin contact contour of the working head as defined by top surfaces of said at least one trimmer and said at least two short hair cutters when considering an intermediate, flat configuration thereof. Examiner notes the pair of separate pivot axes are both located at the end of the hair removal device upon which the working head is located (see, generally, fig. 2 of Tanahashi).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) and Kadijk (US Publication 2001/0039734), as evidenced by Tanahashi (US Patent 5,398,412), and Sato (US Publication 2008/0134515) in view of Brada et al (US Publication 2011/0308088), herein referred to as Brada.	Regarding Claim 16, the modified hair removal apparatus of Mukai substantially disclosed above (as set forth in the rejections for Claim 1 and 2) includes all limitations of Claim 16, but fails to disclose when considering an intermediate pivoting position wherein said skin contact contour comprises a flat configuration, each of said first and second support frames is supported pivotally about an angle of at least +/-20º relative to said intermediate pivoting position.	However, Brada teaches it is known in the art of hair removal devices to provide cutting members (5) with external skin contact surfaces (6) that are pivotably mounted in a working head (fig. 8), wherein each cutting member is mounted on a support frame (10) wherein each support frame can pivot +/-7º in two opposite rotational directions (paragraph 0037, lines 10-13).	Examiner notes the pivotable range of the support frames of Brada relative to an intermediate position is smaller than the claimed “at least +/-20º” required by the claim, but Brada states, “the extent to which the contours of skin to be subjected to a shaving action can be followed is improved” (paragraph 0038, lines 2-3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai substantially disclosed above with the teaching of Brada such that the first and second support frames are supported pivotally about an angle of at least +/-20º relative to said .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi-B (US Patent 5,398,412) in view of Tanahashi-A and further in view of Kadijk (US Publication 2001/0039734) and Brada (US Publication 2011/0308088).	Regarding Claim 17, the modified Tanahashi-B discloses all limitations of the hair removal device set forth in Claim 16 (as set forth in the 102 rejection for Claim 1 based on Tanahashi) except for the following limitations:	● Tanahashi-B fails to specifically disclose the first and second support frames are pivotable to a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head, wherein when considering an intermediate pivoting position wherein said skin contact contour comprises a flat configuration.	However, Tanahashi-A teaches another embodiment that is “basically identical in structure and operation to the [second] embodiment except that a differently configured center cutter head is utilized…” (col. 8, lines 58-60), wherein the support frames are configured to generally hold “the center cutter head 30 … at a position where the upper end of the center cutter head 30 is substantially in level with those of the adjacent outer  	However, Kadijk teaches it is known in the art of electric shavers to provide said working head with at least two cutting heads (shear foil 23 forms the outer cutter of each cutting head) including at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least one trimmer (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to at least one of said at least two short hair cutters (fig. 10), wherein at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction (paragraph 0032, lines 1-3). Kadijk notes that the cutting members may be rotated relative to one another on the working head (paragraph 0032, lines 12-15), wherein doing so “allows the user to select a shaving position which minimizes irritation. Other person having less a sensitive skin and wishing to minimize the shaving time can select another position” (paragraph 0015, lines 5-8). Additionally, in describing another embodiment with “at least one short hair cutter” positioned externally to the working head, as shown in fig. 2, “[a] shaving apparatus with such an orientation of the shaving fields is better suitable for a person who wish[es] to shaving an area adjacent the beard edge” (paragraph 0026, lines 3-5). 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Tanahashi-B with the teaching of Kadijk such that the outer cutter foil of the at least two hair cutters of Tanahashi-B provided on the second support frame is replaced with an outer cutter foil 
	However, Brada teaches it is known in the art of hair removal devices to provide cutting members (5) with external skin contact surfaces (6) that are pivotably mounted in a working head (fig. 8), wherein each cutting member is mounted on a support frame (10) wherein each support frame can pivot +/-7º in two opposite rotational directions (paragraph 0037, lines 10-13), wherein the external skin contact surfaces (6) of each cutting member is defined by an enveloping plane that is parallel to said surface..
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 	On page 18, line 5 - page 19, line 6 of the Remarks, the Applicant argues, “[n]othing is Tanahashi either explicitly or implicitly suggests anything other than a vertical displacement of the center cutter head 30/30A, including the elongated holder 31A, relative to the outer cutter heads 10/10A. The later spacing α and β between the center cutter head and the left and right outer heads 10, respectively (as shown in FIG.3 only movable downwardly and does not pivot” [emphasis added by Applicant]. In light of the Applicant’s arguments, examiner notes that Tanahashi clearly states the downward movement, i.e., up and down movement, of the elongated holder 31A of the center cutter head 30, i.e., “at least one trimmer,” is a component of the “more or less circular movement in relation to the supported ends of the resilient beams 55 of the outer spring members 54,” wherein the elongated holder 31A moves along an arc-shaped path in conjunction with the resilient beams 55 which about the identified first pivot axis. Moreover, one having an ordinary skill in the art will recognize that any cutter mounted on a pair of parallel resilient beams will generally swing through an arc-shaped path whose pivot axis is located at the base of the respective resilient beams.	On page 19, lines 29-32 of the Remarks, the Applicant argues, “this interpretation [is] improper. Tanahashi’s elongated holder 31A and spring member 54A are clearly separate components (see annotated FIG. 14 above) and would not be interpreted by only able to move downwardly and does not pivot” [emphasis added]. 	The examiner respectfully disagrees. As mentioned above, the movement of the elongated holder 31A of Tanahashi, which corresponds to the center cutter head 30, is described by Tanahashi as “downward movement [] inherently accompanied with more or less circular movement in relation to the support ends of the resilient beams 55 of the outer spring members 54” (col. 7, lines 31-35). In other words, the elongated holder 31A, upon which the center cutter head 30 is mounted, moves along an arc-shaped path of the circular movement described above about the annotated first pivot axis that correspond to the support ends of the resilient beams 55 of the outer spring members 54, such that the elongated holder 31A is pivotally supported about the first pivot axis. 1+a2+the flexure of the thin flexible bridge 3C;” wherein a1 and a2 refer to the relative movement of the respective support frame relative to the link 3 and the link 3 relative to the working head frame structure 4. However, the flexure of thin flexible bridges 3C facilitates movement about a circular path, which constitutes a pivoting motion, as required by the claim, and further described by Tanahashi. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 11, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/12/2022